IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: P.J.W.P. , A        : No. 126 EAL 2016
MINOR                                   :
                                        :
                                        : Petition for Allowance of Appeal from
APPEAL OF: T.D.W.-J., MOTHER            : the Order of the Superior Court

IN THE INTEREST OF: J.T.Q.-W., A        : No. 127 EAL 2016
MINOR                                   :
                                        :
                                        : Petition for Allowance of Appeal from
APPEAL OF: T.D.W-J., MOTHER             : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of June, 2016, the Petition for Allowance of Appeal is

DENIED.